             Case 2:13-cr-00135-DWA Document 91 Filed 10/30/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                        )
                                                     ) CR 13-135
                                                     )
        v.

CHARLES HOWARD III

                                             MEMORANDUM ORDER

        On June 11, 2014, Defendant pleaded guilty to violations of 18 U.S.C. §§922 (g)(1), 924

(e) and 21 U.S.C. § 841. On December 3, 2013, Judge Cohill sentenced him to concurrent terms

of imprisonment of 180 months, at this docket and at W.D. Pa. CR 14-149. Per the Bureau of

Prisons inmate locator, Defendant is presently housed at Pollock USP, and his projected release

date is May 19, 2026. Defendant has filed a pro se Motion seeking compassionate release

pursuant to 18 U.S.C. § 3582. The Federal Public Defender’s office declined to supplement

Defendant’s Motion. For the following reasons, Defendant’s Motion will be denied.

                                                   OPINION

        A court may reduce a term of imprisonment pursuant to 18 U.S.C. § 3582 if, after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the

court determines that “extraordinary and compelling reasons warrant the reduction.” U.S.S.G. §

1B1.13.1 According to pertinent application notes, circumstances that might constitute

extraordinary and compelling reasons include "a serious physical or medical condition." Id. at

comment. n. 1(A), (C)). In addition, any reduction in sentence must be “consistent with

applicable policy statements issued by the Sentencing Commission," 18 U.S.C. § 3582(c)(1)(A).

“Extraordinary and compelling reasons” may exist based on the defendant’s serious physical or


1
 While the Sentencing Commission’s policy statement is not dispositive, it constitutes “helpful guidance.”
Doolittle, 2020 U.S. Dist. LEXIS 127801, at *6.

                                                         1
          Case 2:13-cr-00135-DWA Document 91 Filed 10/30/20 Page 2 of 3




medical condition, if that condition substantially diminishes his ability to provide self-care

within the correctional facility environment and from which he is not expected to recover.

U.S.S.G. § 1B1.13, comment. n. 1(A)(ii)). In assessing a claim based on health conditions, a

court should rely on medical evidence rather than supposition. Cf. United States v. Peterson-

Siler, No. 2:15-00118, 2020 U.S. Dist. LEXIS 158001, at *15 (W.D. Wash. Aug. 31, 2020).

        To merit compassionate release, Defendant must show more than concerns about possibly

being exposed to or contracting the virus. See, e.g., United States v. Kealoha, No. 17-00555,

2020 U.S. Dist. LEXIS 117698, at *17 (D. Haw. July 6, 2020). Similarly, “the fact that COVID-

19 is present in a correctional facility is not alone sufficient to qualify an inmate for

compassionate release ….” United States v. Rader, No. 17-0089, 2020 U.S. Dist. LEXIS 128835,

at *8 (D. Md. July 22, 2020). Likewise, generalized COVID-19-related risks that apply to all

inmates are insufficient to warrant relief. See United States v. Freed, No. 11-00132, 2020 U.S.

Dist. LEXIS 170971, at *16 (W.D. Pa. Sep. 18, 2020).

        Defendant’s Motion sets forth a variety of concerns about the conditions and situation at

Pollock USP, and generalized COVID-19 risks. These concerns, however valid, are not

sufficient to warrant relief in this context.2 In addition, Defendant asserts that COVID-19-related

restrictions are preventing him from receiving urgent medical care for histoplasmosis, an eye

condition. The medical records attached to his Motion, however, do not support this contention.

Instead, those records reflect health care providers’ statements of non-urgency, and demonstrate

that Defendant has been receiving care for his eye conditions. Defendant does not contend that

he suffers from any medical condition that places him at increased risk for complications due to



2
 At Defendant’s facility, there are two active inmate and 33 active staff cases of COVID-19.
https://www.bop.gov/coronavirus/ . (Accessed Oct. 30, 2020). Pollock USP houses 1094 inmates.
https://www.bop.gov/locations/institutions/pol/ (accessed Oct. 30, 2020).

                                                      2
         Case 2:13-cr-00135-DWA Document 91 Filed 10/30/20 Page 3 of 3




COVID-19. At this juncture, the record does not demonstrate that Defendant’s condition

presents extraordinary and compelling reasons for early release.

       The Court empathizes with the difficulties that Defendant faces at this time, and does not

minimize the attendant fears and risks related to COVID-19. Nevertheless, compassion alone

does not provide grounds for relief. Defendant’s Motion must be denied.

       AND NOW, this 30th day of October, 2020, IT IS SO ORDERED.

                                                    BY THE COURT:



                                                    ___________________________

                                                    Donetta W. Ambrose
                                                    Senior Judge, U.S. District Court




                                                3
